Citation Nr: 1048454	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  08-00 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to reopen 
the question whether the character of Appellant's discharge for 
the period of service from March 1968 to August 1973 is a 
statutory bar to the receipt of VA benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, A.V., and J.M.  


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Appellant had active military service from March 1968 to 
August 1973.  His DD Form 214 reflects that the character of 
service was under other than honorable conditions, with over 900 
days of lost time.  

This decision comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2009 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

In July 2008, a hearing was held at the RO.  In July 2010, a 
hearing was held by on a related appeal before the undersigned 
Veterans Law Judge sitting at the RO.  That issue was certified 
to the Board by the VA Medical Center in Palo Alto, California 
and is the subject of a separate remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In April 1976, VA determined that the Appellant's discharge was 
issued under dishonorable conditions and he was not eligible for 
gratuitous VA benefits.  In November 1984, the Appellant was 
again advised that his discharge was issued under conditions 
which constituted a bar to the payment of VA benefits.  The 
Appellant did not appeal either of these decisions and they are 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2010).

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence. 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2010).

In June 2001, the Appellant submitted a claim of entitlement to 
service connection.  In May 2003, the RO advised the Appellant 
that he needed to submit new and material evidence.  In January 
2004, the Appellant submitted a statement indicating that he 
disagreed with the May 2003 letter that he could not reopen his 
claim.  In February 2004, the RO advised the Appellant that the 
March 2003 letter was an untimely appeal with the November 1984 
decision.  The RO advised that VA would reconsider his claim if 
new and material evidence was submitted.  

In March 2007, the Appellant submitted another claim of 
entitlement to service connection for various disabilities.  An 
April 2007 deferred rating decision indicates that a new decision 
regarding character of discharge was not needed.  The Appellant 
was advised of this by subsequent letter.  

In November 2007, the Appellant again requested to reopen the 
issue regarding character of service, and claimed entitlement to 
Chapter 17 health benefits.  Regarding the health benefits issue, 
the Board observes that it had already been adjudicated by the VA 
Medical Center and is the subject of a separate decision.  

In July 2008, a hearing was held at the RO and the Appellant 
provided testimony concerning his character of discharge.  In 
August 2009, the RO again determined that the Appellant's 
discharge was a bar to benefits.  The Appellant was advised that 
he had one year to appeal the decision.  Information obtained 
from VACOLS shows that a notice of disagreement was received on 
the character of discharge issue in July 2010.  

At the July 2010 travel board hearing, the Appellant provided 
testimony regarding why he thought his character of discharge 
should be reconsidered.  The question concerning the character of 
his discharge is inextricably intertwined with the separately 
addressed appeal issue of entitlement to VA health care benefits.  
Thus, the Board must remand the listed issue so that a statement 
of the case can be furnished.  Manlincon v. West, 12, Vet. App. 
238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO/AMC must issue a statement of the case 
addressing whether new and material evidence 
has been submitted to reopen the issue of 
whether the character of appellant's 
discharge for the period of service from 
March 1968 to August 1973 is a statutory bar 
to the receipt of VA benefits.  If and only 
if, the Appellant timely perfects an appeal, 
should this issue be returned to the Board.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


